Qua, C.J.
Proceedings in this case appear to have been irregular throughout. The action was begun by a petition for a writ of certiorari in the Superior Court. The docket entries show a purported transfer of the case to this court by order of a judge of the Superior Court. A justice of this court may order such a transfer. G. L. (Ter. Ed.) c. 213, § 1A, as appearing in St. 1941, c. 180; § IB, inserted by St. 1939, c. 257, § 1. C. 214, § 32. But we are not aware of any authority under which a judge of the Superior Court may do so. No return has been filed by the respondent. Instead, the parties attempted to stipulate that the agreed *276statement of facts filed in the case of Winch v. Registrar of Motor Vehicles, ante, 271, should apply to this case as well. Thereupon the single justice of this court reported the case without decision. Since the case does not appear ever to have been in this court, the report brought nothing to the full court and must be dismissed.
It may not be out of place to add that in our opinion the decision in the Winch case covers the issues intended to be raised in this case.

Report dismissed.